                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 JERI MICHELLE MARKS                         )
 BOP Reg. # 13964-003,                       )
                                             )
           Petitioner,                       )
                                             )
 vs.                                         )   CRIMINAL NO. 14-00054-CG-M
                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
           Respondent.                       )

                                        ORDER

       After due and proper consideration of the issues raised, and there having

been no objections filed,1 the Report and Recommendations (Doc. 405) of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B)-(C), Rule 8(b) of the Rules

Governing Section 2255 Proceedings for the United States District Courts, and S.D.

Ala. GenLR 72(a)(2)(R), and dated March 7, 2019, is ADOPTED as the opinion of

this Court.

       Accordingly, it is ORDERED that Movant Jeri Michelle Marks’s Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 dated February 25, 2019

(Doc. 402), is DISMISSED without prejudice for lack of jurisdiction. Further, the

Court certifies that any appeal by Marks of the dismissal of her second or successive §

2255 motion would be without merit and therefore not taken in good faith. Thus, she is




       The Defendant, in her Response to Report and Recommendation (Doc. 406),
       1

advised that she accepts the recommendation of the Magistrate Judge.
not entitled proceed in forma pauperis on appeal of this decision.

      DONE and ORDERED this the 9th day of April, 2019.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE




2
